                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


SEBASTIAN L. ECCLESTON,

             Movant,

v.                                                           No. CV 19-1201 JB/CG

UNITED STATES OF AMERICA,

             Respondent.


                                 ORDER TO ANSWER

      THIS MATTER is before the Court, sua sponte under Rule 4(b) of the Rules

Governing Section 2255 Cases, and on Movant’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence, (Doc. 1). The Court will direct the United States

to answer Movant’s motion.

      IT IS HEREBY ORDERED that the Clerk is directed to forward to the United

States of America a copy of Movant’s Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence, (Doc. 1), and supporting papers and exhibits, if any,

together with a copy of this Order.

      IT IS FURTHER ORDERED that, within twenty-one days of entry of this Order,

the United States shall answer Movant’s § 2255 Motion.

      IT IS SO ORDERED.

                                  _____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
